

116 HR 2693 IH: To amend title XVIII of the Social Security Act to improve access to, and utilization of, bone mass measurement benefits under part B of the Medicare program by establishing a minimum payment amount under such part for bone mass measurement.
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2693IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Larson of Connecticut (for himself, Ms. Sánchez, Mrs. Walorski, Mrs. Brooks of Indiana, Mrs. Trahan, Mr. Marshall, Mr. Byrne, Ms. Clarke of New York, Mr. Courtney, Mr. Rodney Davis of Illinois, Mrs. Dingell, Mr. Fitzpatrick, Mr. Hastings, Ms. Johnson of Texas, Mr. Kelly of Pennsylvania, Mr. King of New York, Mrs. Carolyn B. Maloney of New York, and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to improve access to, and utilization of, bone mass measurement benefits under part B of the Medicare program by establishing a minimum payment amount under such part for bone mass measurement. 
1.FindingsThe Congress finds the following: (1)Osteoporosis is a major public health problem with 54 million Americans as of 2010 having either low bone mass or osteoporosis, responsible for over 2 million fractures per year, including over 300,000 hip fractures. The estimated total cost of these fractures is expected to rise to over $25 billion by 2025. 
(2)Osteoporosis is a silent disease that often is not discovered until a fracture occurs. One out of two women and up to one of four men will suffer an osteoporotic fracture in their lifetimes. (3)Osteoporosis disproportionately impacts women, who account for 71 percent of osteoporotic fractures, and 75 percent of costs. 
(4)Most women are not aware of their personal risk factors for osteoporosis, the prevalence of, or the morbidity and mortality associated with the disease, despite the fact that broken bones due to osteoporosis lead to more hospitalizations and greater health care costs than heart attack, stroke, or breast cancer in women age 55 and above. (5)A woman’s risk of hip fracture is equal to her combined risk of breast, uterine, and ovarian cancer. More women die in the United States in the year following a hip fracture than from breast cancer. 
(6)One out of four people who have an osteoporotic hip fracture will need long-term nursing home care. Half of those who experience osteoporotic hip fractures are unable to walk without assistance. (7)Approximately 25 percent of women over the age of 50 who sustain a hip fracture die in the year following the fracture, while a further 20 percent will never leave a nursing facility. 
(8)Bone density testing is more powerful in predicting fractures than cholesterol is in predicting myocardial infarction or blood pressure in predicting stroke. (9)Osteoporosis remains both under-recognized and under-treated. Over a 7-year period (2007–2013), 45 percent of older female Medicare beneficiaries had no DXA bone density test, and 25 percent had only one test. 
(10)Since 2007, Medicare has cut DXA reimbursement by over 70 percent. By 2016, the payment cuts caused a loss of 36 percent of DXA providers, resulting in a 21 percent decline in osteoporosis diagnosis and treatment. (11)A decade of steady decline in hip fractures stopped abruptly in 2013. Since then, there have been more than 24,000 additional hip fractures, costing over $1 billion, leading to 4,800 more deaths than expected if the decline had continued. 
2.Increasing access to osteoporosis prevention and treatmentSection 1848(b) of the Social Security Act (42 U.S.C. 1395w–4(b)) is amended— (1)in paragraph (4)(B)— 
(A)by striking and the first 2 months of 2012 and inserting the first 2 months of 2012, 2019, and each subsequent year; and (B)by striking paragraph (6) and inserting paragraphs (6) and (12); and 
(2)by adding at the end the following:  (12)Establishing minimum payment for osteoporosis testsFor dual-energy x-ray absorptiometry services (identified by HCPCS codes 77080 and 77082 and successor codes 77085 and 77086 (and any succeeding codes)) furnished during 2019 or a subsequent year, the Secretary shall establish a national minimum payment amount under this subsection— 
(A)for such services identified by HCPCS code 77080, equal to $98 (with national minimum payment amounts of $87.11 for the technical component and $10.89 for the professional component); (B)for such services identified by HCPCS code 77086, equal to $35 (with national minimum payment amounts of $27.18 for the technical component and $7.82 for the professional component); and 
(C)for the bundled code for dual energy absorptiometry and vertebral fracture assessment studies identified as HCPCS code 77085, equal to $133 (with national minimum payment amounts of $114.29 for the technical component and $18.71 for the professional component).Such minimum payment amounts shall be adjusted by the geographical adjustment factor established under subsection (e)(2) for the services for the respective year.. 